Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Restriction/Election
The Examiner of your application has changed. Please address future correspondence to Amy M. Bunker, AU1639.

Status of Claims
Claims 1-4, 6-11 and 13-22 are currently pending. Claims 15 and 22 have been amended by Applicants’ amendment filed 08-10-2021.

Therefore, claims 1-4, 6-11 and 13-22 are currently pending.

Applicants’ amendments to the claims filed August 10, 2021, have necessitated this Supplemental Restriction/Election Requirement.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one invention was previously required under 35 U.S.C. 121 and 372 in the Office Action mailed January 21, 2021. In response to the Restriction/Election Requirement filed, Applicant elected Group III, claim 15, directed to a method of purifying molecules, in the reply filed April 21, 2021. 

Supplemental Election of Species
The newly amended application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form 
a single general inventive concept under PCT Rule 13.1. 
The species are as follows:

 A single specific species of structure and/or method steps based upon the identity of G, L, B, Q and U such as, for example, (i) wherein G contains T, wherein T is an attachment oligonucleotide and G is directly attached to L, T is at least partially single stranded, and wherein U is an oligonucleotide that is capable of hybridizing to T OR (ii) U is an affinity chromatography agent, wherein each positional building block B is identified by and corresponds to one of the coding regions G, and U is an oligonucleotide or a chromatography agent, such as recited in instant claim 15 (please elect either (i) wherein G contains T or (ii) wherein U is an affinity chromatography agent).

(I)	If Applicant elects (ii) as provided supra, Applicant must further elect additional steps of the method depending upon the identity of U such as, for example, provided that U is an oligonucleotide, removing contaminants by annealing, and adding a selection agent OR provided that U is a chromatography agent, removing contaminants and amplifying, such as recited in claim 15 (instant claim 15) (please elect whether U is an oligonucleotide or whether U is a chromatography agent).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
The technical feature linking the various species appears to be the identity of the verification molecule of formula (I) comprising components G, L, B, Q, U and T, (i) wherein G contains T, wherein T is an attachment oligonucleotide and G is directly attached to L, T is at least partially single stranded, and a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of
the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: 15.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313)446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/AMY M BUNKER/Examiner, Art Unit 1639